Citation Nr: 1603753	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent disabling for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
2. Entitlement to a rating higher than 50 percent disabling for PTSD, from December 12, 2012.

3. Entitlement to a rating higher than 70 percent disabling for PTSD, from March 4, 2015.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to February 2012.

This matter comes before the Board of Veterans' Appeals (Board) from April 2012, February 2013, December 2013, and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In April 2012, the Veteran was awarded service connection for anxiety disorder with an evaluation of 10 percent disabling, effective February 28, 2012.  The Veteran did not appeal or in any other way express his disagreement with this decision.  Thereafter, in December 2012, the Veteran filed a claim for PTSD.  In February 2013, the RO granted the Veteran's claim, noting that prior to this evaluation for PTSD, the Veteran was service-connected for anxiety disorder at 10 percent disabling since February 28, 2012.  The Veteran was assigned a rating of 50 percent disabling from December 12, 2012 for his PTSD.  Following this decision, the Veteran filed a notice of disagreement (NOD) in April 2013, and a statement of the case (SOC) was issued in April 2014.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in May 2014.

In the March 2015 rating decision, the RO increased the evaluation of the Veteran's PTSD to 70 percent disabling, effective March 4, 2015.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  See September 2015 Board Hearing transcript ("Veteran recently received a 70 percent for 50 to 70, but he's not totally satisfied").  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 70 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, and in light of the fact that the Veteran's symptoms could be attributed to either PTSD or generalized anxiety, the Board has merged the issues as stated on the title page.  The Board recognizes that the Veteran's December 2012 claim for PTSD was filed within a year of the April 2012 award of service connection for anxiety.  Therefore, the Board construes the Veteran's perfected appeal for PTSD as applicable to the initial April 2012 rating decision.

A December 2013 rating decision denied the Veteran entitlement to a TDIU.  Following this decision, the Veteran filed an NOD in April 2014, and an SOC was issued in September 2014.  To date, the Veteran has not filed a substantive appeal with regard to this particular issue.  However, the Board notes the Veteran has asserted his PTSD prevents him from working.  See September 2015 Board Hearing transcript.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher initial rating claim when such claim is raised by the record.  As such, the Board finds that the issue of TDIU is properly before the Board.

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the Veteran's claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. Prior to March 4, 2015, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, or impaired abstract thinking.

2. From March 4, 2015, the Veteran's PTSD was not manifested by total occupational and social impairment.

3. From February 28, 2012, the Veteran's PTSD is rated as 50 percent disabling and he has sufficient additional service-connected disabilities to bring his combined rating to 70 percent; these service-connected disabilities preclude the Veteran from maintaining gainful employment, effective May 3, 2013, the date of claim.


CONCLUSIONS OF LAW

1. Prior to December 12, 2012, the criteria for an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1 - 4.14, 4.130, Diagnostic Code 9411 (2015). 
 
2. From December 12, 2012 to March 4, 2015, the criteria for a rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code 9411 (2015).

3. From March 4, 2015, the criteria for a rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code 9411 (2015).

4. The criteria for TDIU are met as of May 3, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.32, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant the claim for a TDIU is completely favorable, no further action is required to comply with the VCAA and implementing regulations for this issue.

Regarding the increased rating claim, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2013 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service VA, and Social Security Administration (SSA) records with the claims folder.  VBMS and Virtual VA records have also been reviewed.

The Veteran was afforded VA examinations in July 2010, January 2013, and March 2015.  The examinations are adequate to evaluate the disability as it included an interview with the Veteran, a review of the record, and a full examination that addressed the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his PTSD has worsened in severity since the most recent VA examination.  Rather, they merely argue that these disabilities warrant ratings higher than those currently assigned for the appeal period in question.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination); see also September 2015 Board Hearing transcript.  The examinations are adequate for adjudication of the claims and no further examination is necessary. 

Additionally, in September 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2015 hearing, the undersigned noted the issues on appeal. Also, information was solicited regarding the severity of the Veteran's symptoms.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Increased Rating Claims

The Veteran seeks an increased rating for his PTSD.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and SSA records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events). Id.  

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.  

The next higher rating of 70 percent is warranted where there is evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Examples of symptoms include, but are not limited to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms including, but not limited to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown , 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

A. Entitlement to an Initial Rating Higher than 10 Percent for PTSD, Prior to December 12, 2012, and Entitlement to a Rating in Excess of 50 Percent Disabling, Prior to March 4, 2015.

Service connection for an acquired psychiatric disorder, specifically anxiety, was established by an April 2012 rating decision, at which time a 10 percent rating was assigned, effective from February 2012.  In a February 2013 rating decision, the Veteran's rating was increased to 50 percent, effective from December 2012.  The Veteran is requesting an increased rating for the entire appeal period.

Facts 

While on active duty, in September 2010, the Veteran was afforded a compensation and pension (C&P) examination.  See July 2010 C&P examination.  The Veteran was diagnosed with Axis I anxiety disorder with mixed emotions and found to have "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks."  Id.  The Veteran reported that his symptoms began in 2005 as a "result of being exposed to fire fights in war zone."  Id.  The Veteran reported sleeplessness, and would awake and "throw things," occurring "6 times last year."  Id.  The Veteran reported being "frustrated easily," a lack of confidence, and night time "intrusive thoughts of having killed others."  Id.  The examiner identified these symptoms as "moderate" and "constant, continuous, or ongoing," and the Veteran reported that they have affected his daily functioning and impacted the relationship with his family.  Id.  Upon mental health examination, the examiner observed that the Veteran "does not report nor demonstrate any signs or symptoms of PTSD" and noted normal hygiene, eye contact, speech, affect, mood and cognitive functioning.  The examiner assigned a GAF score of 70.   

Post-service, the Veteran has continually sought mental health treatment throughout the period on appeal.  At a September 2012 traumatic brain injury (TBI) consult, the Veteran was asked to rate psychiatric and other symptoms on a scale from 0 to 4, with a score of one being "mild" as in occasionally present, "moderate 1" which would mean it was often present without disrupting activities, "moderate 2" which would mean it was often present but did disrupt activities, and "severe 3" meaning frequently present, and "severe 4" meaning almost always present.  See September 2012 TBI consult.  The Veteran answered "severe" as to concentration, forgetfulness, decision making, anxiousness, irritability, and frustration, and "moderate" as to loss of energy, falling asleep, and depression.  Id.  The Veteran also reported that over the course of the last 30 days that this symptoms "severely" impacted his "relationships, sleep and school."  Id.  

The Veteran underwent a mental status examination from a private physician in October 2012.  See October 2012 S.G. report.  The examiner found that the Veteran "meets the criteria for a diagnosis of severe level posttraumatic stress disorder."  Id.  The examiner opined that the Veteran experiences a "clinical level of debilitating capacity to function well on a day to day basis" and assigned a GAF score of 50.  
The Veteran reported mental health issues since his return from Iraq deployment, and that he was currently married and unemployed.  Id.  Upon mental health examination, the examiner observed that the Veteran had "flat affect, high level anxiety with hyperactive motor activity and moderately depressed mood."  Id.  Orientation, hygiene were found to be appropriate, but speech quality was "rapid and emotional," and the Veteran could not discuss combat without "high level stress."  Id.  

The Veteran was next afforded a VA examination in January 2013.  See January 2013 VA examination.  Axis I diagnoses of PTSD and major depressive disorder were identified, and the Veteran reported recurrent dreams, physiological distress related to remembering the trauma, diminished interest in activities, feelings of detachment, restricted affect, difficulty sleeping, irritability, anger outbursts, difficulty concentrating, hypervigilance, depression, fatigue, and worthlessness.  Id.  Upon clinical examination, the examiner observed that the Veteran persistently reexperienced the trauma in both dreams and recollecting events under Criterion B with intense physiological distress and reactivity, that the Veteran persistently avoided related stimuli under Criterion C including thoughts, activities, with issues with recall and limited affect and diminished interest in activities.  Id.  Under Criterion D, the examiner observed that the Veteran has difficulty falling asleep, irritability with anger outbursts, concentration problems, hypervigilance and exaggerated startle response.  Id.  The examiner opined that these symptoms were occurring a duration longer than a month and cause "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  Id.  The examiner also noted that the Veteran is suffering from depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.  The examiner concluded that the Veteran's symptoms are "moderate in terms of social and occupational functioning," noting that the Veteran is married but has marital conflict, is unemployed, and has stress issues with school and irritability with his children.  Id.  

Analysis

The Board finds that the evidence most appropriately reflects an initial evaluation of 50 percent disabling for the Veteran's acquired psychiatric disorders, to include PTSD.  Furthermore, this evaluation of 50 percent disabling should continue as it is currently reflected for the period prior to March 4, 2015.   

The Board has given significant thought to whether the above symptoms more nearly approximate a 50 or 70 percent rating under Diagnostic Code 9411 for the period prior to March 4, 2015.  38 C.F.R. § 4.130.  After analyzing all the evidence of record, both lay and medical, the Board finds that these symptoms do not reflect the severity of the symptoms or social and occupational impairment contemplated by a 70 percent disability rating.  While the Veteran's symptoms are of a chronic frequency with a sizable duration, they have also been noted as moderate in their severity.  While the Veteran has been unable to find and maintain employment during this period, he does attend school on a regular basis and maintains a functional marriage of a long duration.  Further, the Veteran did not display symptoms such as suicidal ideations or hallucinations, obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control, a significant neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  Given these findings, the criteria for a rating of 70 percent or higher for the service-connected PTSD have not been met or more nearly approximated for the relevant period on appeal. 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

For the above stated reasons, for the entire initial rating period prior to March 4, 2015, resolving reasonable doubt in the Veteran's favor, the mental health symptomatology has been shown to have been productive of occupational and social impairment most closely approximating the criteria for a 50 percent disability rating.  38 U.S.C.A. §§ 1155 ; 38 C.F.R. §§ 4.3 , 4.7, 4.130, Diagnostic Code 9411; Hart v. Mansfield, 21 Vet. App. 505 (2007).

B. Entitlement to a Rating in Excess of 70 Percent Disabling, From March 4, 2015.

In a March 2015 rating decision, the Veteran's rating was increased to 70 percent, effective from March 2015.  The Veteran is requesting an increased rating for the entire appeal period.



Facts

The Veteran was most recently afforded a VA examination for his psychiatric disorders in March 2015.  See March 2015 VA examination.  The Veteran reported "moderate to severe" PTSD symptoms, and indicated an avoidance of combat discussions with a feeling of distance from others and irritability, mistrustfulness, sleeplessness and hypervigilance.  Id.  The examiner noted occupational and social impairment with deficiencies in most areas attributable to PTSD symptoms including withdrawal from his children, violent thoughts, and anxiety at school and social situations.  Id.  The Veteran reported that he is married but has separated from his wife on two occasions in 2013 and 2014 and was increasingly angry with her.  Id.  The Veteran reported having no close friends and that he is currently attending college but is worried about classes due to poor motivation.  Id.  Upon clinical examination, similar findings for each of the relevant criterion were noted with recurring symptoms of depression, anxiety, suspicion, chronic sleep impairment, impaired judgment, and difficulty in establishing relationships.  Id.  No hallucinations were noted, and the Veteran's mood, hygiene, thought process and speech were identified as normal and intact.  Id.  

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the current 70 percent rating appropriately reflects the level of severity of the Veteran's PTSD.  As noted above, the Veteran suffers from symptoms such as depression, irritability, difficulty sleeping and impairment in occupational and social relationships.  The Board further notes that the Veteran indicated having recently experienced suicidal ideations.  See September 2015 Board Hearing transcript ("ever thought of suicide...yeah. I've thought about it, especially within the past three months.")

A rating higher than 70 percent is not warranted.  There is no evidence that the Veteran experiences symptoms exhibiting total social and occupational impairment.  For example, he did not have symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  In fact, during the VA examinations, the Veteran consistently denied delusions and hallucinations, was appropriately groomed, and oriented to time and place.  

The Board acknowledges that the Veteran reported that he has not worked since leaving the service in 2012.  However, while VA examiners have determined that the Veteran's PTSD impacts his occupational functioning, the evidence consistently shows that the Veteran's disability has not been manifested by gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Indeed, the Veteran currently is attending college and is married, raising five children.  Also, the Veteran was consistently found to have no evidence of impairment of thought or communication due to his PTSD.  His speech was also consistently logical and coherent.  Additionally, while the Veteran has had suicidal ideation, he did not have any intent or plans.  The Veteran was consistently appropriately dressed.  The evidence also shows that the Veteran was always oriented in all spheres.  

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 100 percent schedular rating. 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.13, Diagnostic Code 9411.

The Board has considered whether any additional Diagnostic Codes would yield an increased rating; however, as the Veteran is diagnosed with PTSD, the most appropriate Diagnostic Code is 9411 for PTSD symptoms.

Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  In this case, the Veteran's 50 percent and 70 percent ratings contemplate his functional impairment as well as his subjective complaints.  His disability is moderate to severe throughout the entire periods on appeal, but there is no evidence of total social and occupational impairment.  Therefore, the Veteran's subjective complaints were included in the 50 and 70 percent ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III. Entitlement to TDIU

The Veteran is seeking a total disability rating based on individual unemployability.  He asserts that his service-connected disabilities preclude his employment, entitling him to a TDIU.

A. Applicable Laws

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155 (West 2002). " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

It is clear that the Veteran need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity. Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975); see also November 2014 VA form 9. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  Id.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  Id.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

Facts & Analysis

Through the instant decision, the Veteran is now service connected for PTSD at 50 percent disabling from February 28, 2012.  The Veteran now has a combined evaluation of 70 percent disabling since February 28, 2012, because as of this operative date he has also been service connected for a lumbosacral strain at 10 percent disabling, right knee patellofemoral syndrome at 10 percent disabling, left knee patellofemoral syndrome at 10 percent disabling, right plantar fascitis at 10 percent disabling, and left plantar fascitis at 10 percent disabling.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) or consideration of entitlement to a total rating based on individual unemployability.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disability.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his physical disabilities.

In May 2013, the Veteran submitted a TDIU application (VA Form 21-8940).  He indicated that he had a high school education and was currently attending college, recently getting a degree in "computer science with extreme difficulty."  See May 2013 VA Form 21-8940.  He also indicated that he was last employed by the army in 2012, and that he has since been actively seeking work, indicating that he had applied to and been rejected by five employers "due to disabilities."  Id.; see also August 2014 VA Form 21-8940 ("not hired due to disabilities").

Regarding the impact of his disabilities on his daily life, the October 2012 private examiner opined that the Veteran's severe PTSD symptoms cause the Veteran to experience "a clinical level of debilitating capacity to function well on a day to day basis."  Similarly, as noted above, the January 2013 VA examiner also opined that the Veteran's symptoms are "moderate in terms of social and occupational functioning," noting that the Veteran was "unemployed and struggling with school stress."  

During the hearing in September 2015, the Veteran testified that he can "barely" concentrate, going from "one thing to another."  See September 2015 Board Hearing Transcript.  The Veteran also reported that he gets angry "all the time," causing physical outbursts at least once a week.  Id.  The Veteran also discussed his attempts at applying for jobs, noting that he "even tried to volunteer for a cat rescue organization [but] I didn't last more than two weeks."  Id.  The Veteran identified his receipt of a degree in information technology and noted that while it comes with help desk certification, he "don't do good with people."  Id.  Regarding school, the Veteran reported that it was both online and in the classroom, but that he didn't "really talk to anybody else except the instructor."  Id.   

The Board notes that the while the Veteran has been unemployed since his 2012 discharge, he has been able to successfully attend school.  However, as indicated in his 21-8940 and at the Board hearing, the Veteran experienced "extreme difficulty" in college.  Moreover, the Veteran has actively sought employment since 2012 at a variety of places, but identified that his PTSD related concentration, anger and irritability has led him to be unsuccessful in both this search and even volunteering.  See September 2015 Board Hearing transcript; see also May 2013 VA Form 21-8940.  These statements are further corroborated by the October 2012 psychological examiner's report, opining that the Veteran's symptoms were actively affecting his ability to "function well on a day to day basis."  Coupled with these symptoms, the Veteran additionally identified his need to take a "bunch of medications" for the pain associated with his other service-connected disabilities.  See Board Hearing transcript ("I take medication for nerve pain, the pain in my back, knees, head, feet, and I'm also taking medication for sleep and mood.")

Resolving all doubt in favor of the Veteran, the Board finds the evidence indicates the Veteran was unable to maintain employment due to his service-connected disabilities, including PTSD.  Considering the Veteran's education, job history, and the severity of his service-connected disabilities, the Board finds that the evidence is at least in equipoise, and entitlement to TDIU is granted, effective May 3, 2013, the date of his claim. 





ORDER


For the rating period from February 28, 2012 to March 4, 2015, an initial disability rating of 50 percent, but no higher, for service-connected PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

 Entitlement to a rating higher than 70 percent disabling for PTSD, from March 4, 2015, is denied.


Entitlement to a TDIU rating is granted, effective May 3, 2013, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


